PASHMAN, J.,
dissenting.,
I dissent from the Court’s decision regarding the applicability of laches and the contract statute of limitations to this ease, for the reasons expressed in my dissent in Lavin v. Board of Education of Hackensack, 90 N.J. 145 (1982). I would hold that the statute of limitations applies, but not laches.
Justice CLIFFORD and Justice HANDLER join in this opinion.
For modification and affirmance—Chief Justice WILENTZ and Justices SCHREIBER, POLLOCK and O’HERN-4.
For reversal and remandment—Justices PASHMAN, CLIFFORD and HANDLER—3.